internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-101791-00 date date legend parent sub purchaser target target_affiliate target_affiliate sellers company official outside tax professional authorized representatives business a business b business c business d date a plr-101791-00 date b date c this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested by parent parent is the common parent of the consolidated_group of which purchaser is a member purchaser is the acquiring_corporation of target and the united_states_shareholder of new target and new target is the deemed foreign purchasing_corporation of target_affiliate and target_affiliate to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition and deemed acquisition of the target target_affiliate and target_affiliate stocks sometimes hereinafter referred to collectively as the elections or the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a additional information was received in correspondence dated april april and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that uses the accrual_method of accounting and has a calendar_year taxable_year purchaser is a wholly owned subsidiary of sub which in turn is a wholly owned subsidiary of parent and purchaser and sub are domestic subchapter_c corporations and members of the parent consolidated_group prior to the transaction target_affiliate and target_affiliate were wholly owned subsidiaries of target and target was wholly owned by sellers target target_affiliate and target_affiliate are foreign_corporations the applicable country of formation and residency is set forth in the above redacted legend and sometimes hereinafter they are collectively referred to as the targets sellers are individuals and trusts who are not united_states persons within the meaning of sec_7701 parent purchaser and target are engaged in business a sub target_affiliate and target_affiliate are engaged in businesses b c and d respectively prior to the acquisition neither sellers nor targets filed united_states income_tax returns were subject_to united_states income_taxation or were required under sec_1_6012-2 to file a united_states income_tax return further prior to the acquisition none of the targets was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 on date a parent purchaser and sellers entered into a stock purchase agreement for purchaser to acquire all of the sellers' targets stocks also on date a purchaser acquired all of the sellers' targets stocks for cash and an earn out in a fully taxable transaction the earn out is contingent on certain goals being met in a plr-101791-00 short_period subsequent to the acquisition and provides that cash will be the only additional payment it is represented that parent sub and purchaser were not related to sellers within the meaning of sec_338 and the acquisition of the stock of target qualified as a qualified_stock_purchase within the meaning of sec_338 parent intended to file the elections the elections were due on date b but for various reasons they were not filed on date c which is after date b outside tax professional discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections it is represented that the period of limitations on assessments under sec_6501 has not expired for parent's sub's purchaser’s or targets' taxable_year in which the acquisition and deemed acquisitions occurred the taxable_year in which the elections should have been filed or for any taxable years that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 plr-101791-00 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under plr-101791-00 sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent sub purchaser sellers company official outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that competent tax professionals were responsible for the elections and were aware of all relevant facts that parent relied on the tax professionals to make the elections and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the elections with respect to the acquisition and deemed acquisitions of the stocks of targets as described above the above extension of time is conditioned on any additional consideration paid directly or indirectly pursuant to the earn out consist only of cash and that same is received by the sellers within the short_period discussed in the submission and the taxpayers’ parent’s sub’s purchaser’s targets’ and sellers’ to the extent they have any u s tax_liability tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 c parent should file the elections in accordance with sec_1_338-1 that is new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form parent and the targets must amend or file their applicable returns to report the transactions as sec_338 transactions and to attach thereto a copy of this letter and a copy of the election form new targets must be included in parent’s consolidated_return by being listed on form for the first year following the acquisition see sec_1_338-1 sec_1_338-1 and sec_1_338-5 no opinion is expressed as to whether the acquisition or deemed acquisition of the stock of each of the targets qualifies as a qualified_stock_purchase plr-101791-00 whether the acquisition or deemed acquisition of the stock of each of the targets qualifies for sec_338 treatment or if the acquisition or deemed acquisition of the stock of each of the targets qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by the applicable targets on their deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the parent its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply eg penalties and interest on the tax would have been due but not paid if any if the elections been timely made -- also note the very limited waiver in sec_1_338-1 a copy of this letter is being sent to the authorized representatives designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent philip j levine assistant chief_counsel corporate sincerely yours
